Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 5, line 7, filed August 26, 2021, with respect to the rejection of Claims 1-5 under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (United States Patent Publication No. US 2016/0376233 A1), hereinafter Yamazaki, have been fully considered but they are not persuasive. Applicant has argued that improved line width roughness claimed by the present application is “completely different” from the improved shape of the prior art, Yamazaki. Line width roughness is a root-mean-square metric of deviations in the shape of a feature, i.e. the deviations in the width of the feature which is measured. Consequently, improved shape taught by the prior art, Yamazaki, would consequently be presumed to have a positive effect on the LWR of the pattern. Therefore, the rejections of record are maintained.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
3.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (United States Patent Publication No. US 2016/0376233 A1), hereinafter Yamazaki.
5.	Regarding Claims 1-5, Yamazaki teaches (Paragraphs [0012-0053]) a resist composition, therein a positive-type resist composition, which generates an acid upon exposure and whose solubility in a developing solution is changed due to an action of the acid. Yamazaki teaches (Paragraphs [0012-0053]) a base material component, therein a resist material, whose solubility in a developing solution is changed due to an action of an acid. Yamazaki teaches (Paragraphs [0012-0053]) an acid generator component which generates an acid upon exposure. Yamazaki teaches (Paragraphs [0565-0574]) an organic acid which contains at least one carboxy group. Yamazaki teaches (Paragraphs [0565-0574]) the amount of the organic acid is in a range of 0.01 to 5 parts by mass with respect to 100 parts by mass of the base material component. Yamazaki teaches (Table 1, Paragraphs [0425-0496 and 0790-0809]) the acid generator component comprising a compound represented by Formula (b1) of the instant application. Yamazaki teaches (Paragraphs [0245-0301]) the base material component containing a resin component (A1) having a constitutional unit containing an acid decomposable group represented by any of Formula (a1-r2-1) of the instant application. Yamazaki teaches (Paragraphs [0220-0244]) the constitutional unit represented by Formula (a10-1) of the instant application. Yamazaki teaches (Table 1, Paragraphs [0425-0496 and 0790-0809]) the acid generator component comprising a compound represented by Formula (b1-1) of the instant application. Yamazaki teaches (Paragraphs [0565-0574]) the organic acid is an aromatic carboxylic acid. Yamazaki teaches (Paragraphs [0565-0574]) the aromatic carboxylic acid is salicylic acid. Yamazaki teaches (Paragraphs [0012-0053]) a method of forming a resist pattern. Yamazaki teaches (Paragraphs [0012-0053]) forming a resist film on a support using the resist composition. Yamazaki teaches (Paragraphs [0012-0053]) exposing the resist film. Yamazaki teaches (Paragraphs [0012-0053]) developing the exposed resist film to form a resist pattern.
6.	Yamazaki teaches all elements of the present claimed invention as set forth in Claim 1 above. However, Yamazaki does not explicitly teach the solid content concentration of the resist composition being in the range of 0.1% to 0.9% by mass.
7.	Yamazaki teaches (Paragraphs [0592-0601]) the solid content concentration of the resist composition being 1% by mass. MPEP § 2144.05(I) states that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).” Herein, the 1 mass % of solids in the resist composition, as taught by Yamazaki, is close to the 0.9 mass % limitation of the currently amended Claim 6 of the instant application. Furthermore, MPEP § 2144.05(II) states that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Yamazaki teaches (Paragraphs [0592-0601]) that the solids concentration of the composition may be adjusted to achieve the desired film thickness.
8.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Yamazaki to have the solid content concentration of the resist composition in the range of 0.1% to 0.9% by mass. Doing so would result in in varied resultant film thicknesses, as understood by Yamazaki.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
10.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
11.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737					/DUANE SMITH/                                                                                                                     Supervisory Patent Examiner, Art Unit 1737